Citation Nr: 1758824	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  16-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran had a history of PTSD after service, though the most recent medical opinion states that he does not endorse PTSD symptoms.

2.  There is no competent evidence of an in-service stressor.  

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§  1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD was caused or incurred in service.  After a review of the evidence of record, the Board finds that service connection is not justified. 

The evidence of record shows that the Veteran had a history of PTSD.  The Veteran was diagnosed with PTSD, major depressive disorder, and mild neuro-cognitive disorder.  See Oklahoma City VA Medical Center (VAMC) medical records dated December 2014.  The Veteran presented with symptoms of depression, anxiety, and suicidal ideation.  Id.  As of July 2015, the Veteran did not endorse any symptoms of PTSD.  See Oklahoma City VAMC medical records.  The requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"
and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds that the Veteran has satisfied the first prong to establish a service connection, in that PTSD was reported during the pendency of this appeal.  

However, there is no credible evidence that an in-service stressor occurred.  In response to a request for information, the RO was advised that the Veteran's STRs were unavailable having been destroyed in a fire (except for the May 1958 entrance examination that was normal).  All available personnel documents were reconstructed and sent to be uploaded to VBMS.  See Request for Information dated March 2014.  When there is other evidence in the file that a claimant's service records have otherwise been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions. Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Veteran has not identified a stressful event in service that triggered his PTSD.  In a memo dated June 2014, the RO stated that information required to corroborate stressful events described by the Veteran was insufficient to allow for a meaningful search of the records of the Marine Corps, National Archives and Records Administration (NARA), or the United States Army and Joint Services Records Research Center (JSRRC). 

Even without the Veteran's STRs, the available evidence does not support the conclusion that the Veteran experienced a stressful event in service.  The Veteran reported that he was not a victim of military sexual trauma, and he did not have combat exposure (in fact, he had peacetime service only).  See Bakersfield CBOC outpatient treatment records dated February 2014 and February 2017, respectively.  Two VA physicians opined that the Veteran's psycho-social stressors include the loss of his parents, wife, and the man that had raised him.  See Oklahoma VAMC outpatient treatment records dated December 2014 and Bakersfield CBOC outpatient treatment records dated February 2017.  Thus, the Board finds that the Veteran has failed to satisfy the second element necessary to establish a service connection for PTSD.  

There is also no competent and probative evidence that establishes a causal relationship between the Veteran's history of  PTSD and his military service.  In fact, with the absence of an in-service stressor, it would seem that any such medical nexus opinion is impossible.

The Board acknowledges a statement from R.C. regarding the changes in the Veteran's mood after he left the military.  However, the cause of the diagnosed PTSD is outside the realm of common knowledge of a lay person and requires medical expertise.  There is no evidence that R.C. possesses such expertise; therefore, she is not competent to render an opinion as to causation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).

The benefit of the doubt doctrine does not apply the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a direct service connection PTSD is denied.


ORDER

Entitlement to service connection for post-traumatic stress disorder (PTSD) is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


